Citation Nr: 0524002	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-05 598A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral plantar fasciitis.

2.  Entitlement to an initial rating higher than 20 percent 
for left foot hallux rigidus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from September 2000 
to August 2001.  He also had 5 years and 9 months of prior 
active service.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claims for service 
connection for bilateral plantar fasciitis and hallux rigidus 
and assigned 10 percent initial ratings.  He appealed for 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others).  

In January 2005, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.  Subsequently, in May 2005, 
the AMC issued a supplemental statement of the case (SSOC) 
and decision increasing the initial rating for the veteran's 
left hallux rigidus from 10 to 20 percent - retroactively 
effective from August 7, 2001, the date of receipt of his 
original disability claim.  He since has continued his 
appeal, seeking an even higher initial rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).  Also in that 
May 2005 decision and SSOC, the RO confirmed and continued 
the 10 percent initial rating for the bilateral 
plantar fasciitis.

The AMC has returned this case to the Board for further 
appellate review.




FINDINGS OF FACT

1.  The veteran's bilateral plantar fasciitis is manifested 
by pain and tenderness on palpation, occasional swelling and 
foot weakness, but no marked deformity or evidence of 
callosities.

2.  The veteran's left hallux rigidus is manifested by 
limited range of motion (ROM) from 0 to 10 degrees of 
dorsiflexion and no plantar flexion, tenderness on palpation, 
pain, weakness, and lack of endurance.


CONCLUSIONS OF LAW

1.  The criteria are met for an initial 20 percent rating, 
but no higher, for the bilateral plantar fasciitis.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.10, 4.20, 4.40, 4.71a, Diagnostic Code (DC) 
5279 (2004).

2.  The criteria are not met for an initial rating higher 
than 20 percent for the left hallux rigidus.  38 U.S.C.A. §§ 
1155; 5107(b); 38 C.F.R. §§ 3.302, 3.321, 4.1, 4.10, 4.40, 
4.45, 4.71a, DC 5281 (5280).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran VCAA notice in December 
2001.  This letter provided him with notice of the evidence 
needed to support his claims that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  (Note:  The February 2003 statement of the case 
(SOC) provided him with the language of 38 C.F.R. § 3.159, 
which also outlined VA's and his responsibilities in 
obtaining evidence to substantiate the claims).  Although the 
December 2001 letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, it did not include the specific language of the 
"fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letter requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (Requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this particular case, as indicated, the 
veteran was provided the required VCAA notice in a December 
2001 letter, so prior to the RO's initial decision in 
February 2002.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.

With respect to the VCAA letter of December 2001, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and his VA outpatient treatment (VAOPT) 
records.  The RO also scheduled him for VA examinations in 
June 2002, March 2004, and March 2005.  In May 2005, he 
indicated he did not have any more statements or additional 
information to submit, and he asked that his case be 
forwarded to the Board and a decision rendered.  He also 
indicated he wished to waive the 60-day grace period.  
Furthermore, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.




Factual Background

A September 2001 VAOPT record noted that the veteran 
reporting having chronic bilateral plantar fasciitis and that 
he had tried inserts, special shoes, and nonsteriodal anti-
inflammatory drugs (NSAIDs) but they did not help him.  
In January 2002, he was referred to podiatry for orthopedic 
shoes.  

The report of the June 2002 VA examination indicates the 
veteran's left great toe revealed an 8 cm dorsal scar.  ROM 
was 0 degrees of dorsiflexion, and 10 degrees of plantar 
flexion.  There was a mild hallux valgus deformity.  He had 
pain with motion as well as pain with deep palpation of the 
joint.  He had lateral transverse callus on his left foot.  A 
July 2002 X-ray of the left foot revealed mild osteoarthritic 
changes in the first metatarsophalangeal (MTP) joint.  The 
remaining bones and joints were all intact.

A November 2003 VAOPT note indicates the veteran complained 
that his feet hurt.  The examiner's impression was bilateral 
pes planus (i.e. flatfoot).  X-rays of the left foot revealed 
degenerative changes involving the first MPT joint and pes 
planus.  X-rays of the right foot also revealed degenerative 
changes involving the first MTP joint.  The remaining joint 
spaces were well preserved, and there were no other bony 
findings.

The report of the March 2004 VA examination indicates the 
veteran complained of bilateral foot pain, which he treated 
with Motrin.  He also stated that he had difficulty walking, 
and could only wear tennis shoes due to his left hallux 
rigidus.  He said he occasionally had to use a cane for 
walking.  Upon physical examination, there was mild 
tenderness to palpation along the plantar fascia.  Maintained 
arch was noted.  The left foot had a well-healed scar over 
the dorsal aspect of the left MTP joint with tenderness to 
palpation over the MTP joint.  ROM of the left MTP joint was 
no extension, and 10 degrees of plantar flexion.  ROM of the 
right MTP joint was 25 degrees of dorsiflexion and 10 degrees 
of plantar flexion (representing normal ROM).  The diagnoses 
were left hallux rigidus with decreased motion due to pain, 
and bilateral plantar fasciitis.

A January 2005 VAOPT record indicates the veteran telephoned 
the clinic because his feet were swelling.  He had pain 
around the arches of both feet.  He said the swelling 
decreased with elevation.  He was told to continue elevating 
his feet and to apply heat.  He was also told to call if the 
swelling did not resolve.

The report of the March 2005 VA examination indicates the 
veteran had a 
well-healed dorsal, medial incision over the left MTP joint.  
There was a mild prominence medially, which was tender to 
palpation.  There was limited motion of the MTP joint - 0 to 
10 degrees of dorsiflexion and no plantar flexion.  Any 
attempted motion at the MTP joint on the left caused some 
tenderness.  He had weakness of push-off on the left.  He had 
flexible flat feet bilaterally.  There was tenderness to 
palpation on the plantar aspect of the feet, just distal to 
the calcaneal tuberosity (i.e. heel).  He had weakness with 
push-off during gait.  He walked with a slight limp, favoring 
the right side.  The examiner's impression was plantar 
fasciitis and left hallux rigidus.  X-rays revealed arthritic 
changes at the left MTP joint and on standing lateral of the 
foot, he did have some evidence of planus.  The examiner 
further stated:

I would say joint function is limited 
approximately 50 percent at the left MTP by pain.  
It is additionally limited another 40 percent by 
weakness and lack of endurance following 
repetitive use, due to pain.  The major 
functional impact is pain and stiffness with 
limited range of motion.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the ratings initially assigned for his disabilities, 
just after establishing his entitlement to service connection 
for them, VA must consider whether he is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.



In this case, the veteran's bilateral fasciitis has been 
evaluated, by analogy, according to the criteria for 
metatarsalgia (i.e., pain in the forefoot region) under DC 
5279.  Under DC 5279, a 10 percent rating is warranted for 
unilateral or bilateral metatarsalgia.  38 C.F.R. § 4.71a, DC 
5279.  A rating higher than 10 percent is not available under 
DC 5279.

The veteran's hallux rigidus has been evaluated under DC 
5281, by reference to DC 5280 for severe hallux valgus.  
Under DC 5280, severe hallux valgus warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5281 (5280).  A rating higher 
than 10 percent is not available under DC 5280.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis


1.  Entitlement to an Initial Rating Higher than 10 Percent 
for Bilateral Plantar Fasciitis

The veteran's bilateral plantar fasciitis is manifested by 
pain and tenderness mostly in the heels and arches of his 
feet.  He also experiences bilateral foot weakness.  As a 
result of this and his service-connected left hallux rigidus, 
he walks with a limp.  DC 5279 for metatarsalgia does not 
provide a rating higher than the 10 percent he is already 
receiving.  But when considering DeLuca symptoms such as foot 
weakness, painful motion, and flare-ups due to swelling, the 
Board finds that an additional 10 percent is warranted - 
especially when resolving the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  So he is 
entitled to a total 20 percent rating for his bilateral 
plantar fasciitis.  

The Board has also considered other potentially analogous DCs 
for the feet to see whether the veteran might be entitled to 
a rating higher than 20 percent.  Under 
DC 5284, a 20 percent rating is warranted for moderately 
severe foot injuries, and a 30 percent rating is warranted 
for severe foot injuries.  At most, his bilateral 
plantar fasciitis is equivalent to a moderately severe foot 
injury because while he experiences pain on palpation, he is 
able to walk and only occasionally needs to use a cane.  So a 
higher 30 percent rating is not warranted under this DC 
because his bilateral plantar fasciitis is not equivalent to 
a severe foot injury.  

Under DC 5276 for acquired flatfoot, a higher 30 percent 
rating is warranted for bilateral severe flatfoot when there 
is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and accentuated, 
indication of swelling on use, and characteristic 
callosities.  While the veteran experiences pain and 
tenderness on palpation, there is no evidence of marked 
deformity and characteristic callosities.  Although the VAOPT 
records noted one episode of swelling in January 2005, there 
is no evidence that this happens on a regular basis.  And the 
20 percent rating fully accounts for this type of flare-up.  
So a higher 30 percent rating is also not warranted under 
this DC.

In sum, the Board finds that a higher initial rating of 20 
percent, but no greater, is warranted for the veteran's 
bilateral plantar fasciitis.  And the evidence indicates this 
has been the case since he filed his claim, so a staged 
rating is not required to compensate him for periods of time 
when his disability may have been more severe.




2.  Entitlement to an Initial Rating Higher than 20 Percent 
for Left Hallux Rigidus

The veteran's left hallux rigidus is rated by reference under 
DC 5281 for severe hallux valgus.  Severe hallux valgus 
warrants a 10 percent rating, but no higher under the DC.  
The May 2005 rating decision granted him a higher 20 percent 
rating based on the DeLuca factors that he exhibited in the 
March 2005 VA examination - namely, additional functional 
loss due to weakness, and painful motion following repetitive 
use.  The Board does not find that a higher 30 percent rating 
is warranted because his disability is not equivalent to 
amputation of the great toe, which would warrant a 30 percent 
rating under DC 5170.  And this is true since he filed his 
claim, so a staged rating is not required to compensate him 
for periods of time when his disability may have been more 
severe.

For these reasons, the claim for an initial rating higher 
than 20 percent for left hallux rigidus is denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


3.  Extraschedular Consideration

Furthermore, the veteran has not shown that his service-
connected disabilities have caused him marked interference 
with employment, meaning above and beyond that contemplated 
by his current schedular ratings, or necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  Admittedly, his overall functional impairment 
hampers his performance, but not to the level requiring 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment.  Consequently, 
the Board does not have to remand the case to the RO for 
further consideration of this issue.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

A 20 percent rating, but no higher, is granted for bilateral 
plantar fasciitis, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for an initial rating higher than 20 percent for 
left hallux rigidus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


